Warner, Judge.
This was a scire facias to revive a judgment. It was admitted that the defendant was doubtful as to its solvency, and that no tax had been paid on it. The defendants counsel moved the Court dismiss the case, on the ground that the .taxes had not been paid, which motion was overruled by the *459Court, and the defendant excepted : Held, That there was no error in the judgment of the Court in overruling the motion to dismiss the case on the statement of facts contained in the record.
Judgment affirmed.